DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 1 February 2022, where:
Claims 1, 2, and 5 have been amended;
Claim 3 cancelled;
Claims 1-2 and 4-14 pending in this Office Action.
Response to Arguments
Applicant’s arguments, see page 5, filed 2/1/2022, with respect to claim 2, as currently amended to recite a driving and steering wheel, where the steering wheel is secured to the chassis between and in alignment with the caster wheels, have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claim 2 has been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-14 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618